Exhibit 10.56

December 23, 2009

Mr. Christopher O’Connell

710 Medtronic Parkway

Minneapolis, MN 55432

Dear Mr. O’Connell:

          In recognition of your continued service as Executive Vice President
and Group President for Medtronic, Inc. (the “Company”) and in recognition of
your home equity loss in connection with your required relocation to the
Company’s World Headquarters in Minnesota, we are awarding you a one-time bonus
subject to the terms and conditions set forth in this letter agreement (the
“Agreement”). All capitalized terms used and not defined herein shall have the
meaning given to such terms in the Change of Control Employment Agreement
between you and the Company dated February 14, 2008 and amended on December 19,
2008 (the “COC Employment Agreement”).

          Subject to your active employment with the Company on the Payment Date
(as defined below) and the closing of the third-party buyout offer facilitated
by Primacy Relocation on your residence in California, the Company agrees to pay
you a one-time gross cash bonus of one million four hundred thousand dollars
($1,400,000) (the “Bonus”), which I anticipate will be paid to you (subject to
any tax withholding requirements) on or about the date of closing on the
third-party buyout offer (the “Payment Date”). You agree that if your employment
with the Company is terminated on or prior to the fifth anniversary of the
Payment Date for any reason other than by the Company for death, Disability or
without Cause, you shall immediately reimburse the Company a pro-rata portion of
the Bonus based on the number of months remaining in the sixty month period
ending on fifth anniversary of the Payment Date.

          Following the fifth anniversary of the Payment Date or if you are
terminated by the Company for death, Disability or without Cause, you shall not
be required to reimburse the Company for any amount of the Bonus. In the event
that you fail to fully reimburse the Company for the applicable amount described
in the preceding paragraph, in addition to any other legal or equitable remedies
available to the Company, the Company shall be entitled to offset, subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the amounts owed by you to the Company pursuant to this
Agreement against any amounts otherwise payable by the Company to you.

          This Agreement constitutes the entire agreement between you and the
Company with respect to the Bonus, and supersedes and is in full substitution
for any and all prior understandings or agreements, whether written or oral,
with respect to the Bonus, including without limitation any and all Medtronic
policies with respect to home equity losses on sale. All terms, conditions, and
restrictions of Sections 11, 12(a), 12(b), 12(c), 12(d), and 12(e) of the COC
Employment Agreement are incorporated herein and made part hereof as if stated
herein. Notwithstanding anything in this Agreement to the contrary, the Company
expressly reserves the right to amend this Agreement to the extent necessary to
comply with Code Section 409A, as it may be amended from time to time, and the
regulations, notices and other guidance of general applicability issued
thereunder.

          If the terms of this Agreement meet with your approval, please sign
and return one copy to me.

 

 

 

 

 

Sincerely,

 

 

 

 

 

/s/ Scott Sherman

 

 

Scott Sherman

 

 

Vice President, Global Rewards and HR Operations

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

/s/ Christopher O’Connell

 

 

Christopher O’Connell

 

 

 

 

 

Date: December 23, 2009

 

 


--------------------------------------------------------------------------------